Citation Nr: 0419868	
Decision Date: 07/22/04    Archive Date: 08/04/04

DOCKET NO.  97-03 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for heart disease.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Conner, Counsel




INTRODUCTION

The veteran served on active duty from August 1950 to August 
1972.

This matter comes to the Board of Veterans' Appeals (Board) 
from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
which, in pertinent part, denied service connection for 
hypertension and heart disease.  In August 1998 and September 
2003, the Board remanded the matter for additional 
evidentiary development and due process considerations.  

As set forth in more detail below, another remand of the 
issue of service connection for hypertension is unfortunately 
required.  This matter is being remanded to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the veteran if further action is required on his part.


FINDING OF FACT

The medical evidence of record shows that the veteran does 
not currently have a heart disability.


CONCLUSION OF LAW

Service connection for a heart disability is not warranted.  
38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board finds that VA has 
satisfied its duties to the veteran under the Veterans Claims 
Assistance Act of 2000 (VCAA).  In a March 2001 letter, the 
RO notified the veteran of the information and evidence 
needed to substantiate and complete his claim, and of what 
part of that evidence he was to provide and what part VA 
would attempt to obtain for him.  38 U.S.C.A. § 5103(a) (West 
2002); 38 C.F.R. § 3.159(b)(1) (2003); Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002).  The letter also 
advised the veteran to identify any additional information 
that he felt would support his claim.  Pelegrini v. Principi 
(Pelegrini II), No. 01-944 (U.S. Vet. App. June 24, 2004).

Here, it is noted that the original rating decision on appeal 
which denied the veteran's claim of service connection for 
hearing loss was dated in June 1996, prior to the enactment 
of the VCAA.  Obviously, therefore, the veteran did not 
receive a VCAA notice prior to the initial rating decision 
denying the claim.  Nonetheless, the Board finds that the 
lack of such a pre-decision notice is not prejudicial to the 
veteran.  The VCAA notice was provided by the RO prior to the 
transfer and certification of the veteran's case to the 
Board, and the content of the notice fully complied with the 
requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  
Moreover, the record shows that the veteran has been given 
every opportunity to submit evidence and argument in support 
of his claim and the RO has thereafter reconsidered his 
claim, as evidence by the February 2002 Supplemental 
Statement of the Case.  Therefore, not withstanding Pelegrini 
II, to decide the appeal would not be prejudicial to the 
veteran.  

Under the VCAA, VA also has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  
In this case, the veteran's service medical records are on 
file and the RO has requested all pertinent post-service VA 
and private medical records identified by the veteran.  
38 U.S.C.A. § 5103A(c) (West 2002); 38 C.F.R. § 3.159(c)(2), 
(3) (2003).  Although the veteran has indicated that records 
from William Beaumont Army Medical Center for the years from 
1972 to 1975 are not of record, there is no indication, nor 
does the veteran contend, that such records are of any 
relevance to his claim of service connection for heart 
disease.  As set forth below, the veteran's claim is being 
denied on the basis that he does not currently have heart 
disease, nor does he so contend.  Thus, it is clear that 
delaying a decision on this issue further to attempt to 
obtain records from 1972 to 1975 is unnecessary.  

In addition, the record shows that the veteran has been 
afforded two VA medical examinations in connection with this 
claim, both of which showed that the veteran does not 
currently have a heart disability.  Given the facts of this 
case, therefore, the Board finds that no further development 
action is necessary on this issue.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2003).  

I.  Factual Background

The veteran's August 1950 military entrance medical 
examination is negative for pertinent complaints or 
abnormalities.  

In-service medical records show that in November 1955, the 
veteran sought treatment for hemorrhoids.  Surgery was 
recommended and it was noted that a medical evaluation was 
required as the veteran had exhibited cardiac arrhythmias and 
a valvular murmur, probably due to rheumatic heart disease.  
The following month, a heart examination was normal and the 
surgery was performed without complication.  

At periodic medical examination in September 1959, the 
veteran's heart and vascular system were normal and a chest 
X-ray was essentially negative.  A blood pressure reading of 
118/72 was recorded.

In December 1962, an X-ray study was performed in connection 
with the veteran's complaints of a pleuritic type pain in the 
left anterior lower chest area.  The results of the study 
were normal.  

At periodic medical examinations conducted in August 1965 and 
March 1968, the veteran's heart and vascular system were 
normal and a chest X-ray was essentially negative.  Blood 
pressure readings of 120/80 and 110/88 were recorded, 
respectively.

In November 1970, the veteran was evaluated in the endocrine 
clinic in connection with suspected hypothyroidism.  An 
electrocardiogram was also performed and showed first degree 
atrioventricular block, frequent premature ventricular 
contractions, nonspecific ST-T wave changes, and one fusion 
beat.  The diagnosis of hypothyroidism was confirmed and 
medication was prescribed.  

A follow-up electrocardiogram was performed in December 1970 
and revealed occasional premature ventricular contractions 
and an occasional fusion beat, but was otherwise within 
normal limits with noted improvement since the November 1970 
study.  

At follow-up examination in January 1971 in the endocrine 
clinic, the veteran reported a rapid heartbeat with exercise.  
His medication was adjusted.  In March 1971, he reported that 
his symptoms had improved although he was still having 
palpitations with exercise.  His medication was again 
adjusted.  

At a periodic medical examination in August 1971, the 
veteran's heart and vascular system were normal and a chest 
X-ray was essentially negative.  A blood pressure reading of 
128/88 was recorded.

When he was evaluated in the endocrine clinic in September 
1971, the veteran reported that he still occasionally 
experienced palpitations.  An electrocardiogram was performed 
and showed occasional premature ventricular contractions, but 
was within normal limits.  The plan was to decrease the 
veteran's thyroid medication.  In November 1971, the veteran 
reported that he felt sluggish and his medication was again 
adjusted.  

In December 1971, the veteran sought treatment for severe 
neck pain.  A blood pressure reading of 130/90 was recorded.  
The impression was muscle spasm.  

At the endocrine clinic in March 1972, the veteran reported 
that he was still experiencing palpitations as well as 
pleuritic chest pain, which the examiner noted was likely due 
to the veteran's smoking, as he had described no 
characteristics of heart pain.  

At his May 1972 military retirement medical examination, the 
veteran's heart and vascular system were normal and a chest 
X-ray was essentially negative.  A blood pressure reading of 
120/74 was recorded.  The veteran was also evaluated in the 
endocrine clinic in preparation for his retirement.  
Examination revealed a blood pressure reading of 132/86.  The 
diagnoses included idiopathic hypothyroidism and grade 1-2 
tachycardia, at least in part aggravated by thyroid 
treatment.  

On a report of medical history completed in connection with 
his retirement examination, the veteran denied a history of 
heart trouble and high blood pressure.  He did report a 
history of palpitation.  The examiner noted that the 
veteran's palpitations were associated with his 
hypothyroidism, which was under treatment.  

In March 1983, the veteran submitted an application for VA 
compensation benefits, claiming entitlement to service 
connection for lung cancer.  His application is silent for 
any mention of heart disease or hypertension.

In support of his claim, the RO obtained VA clinical records 
showing that in February 1980, the veteran was hospitalized 
for treatment of epidermoid carcinoma of the left upper lobe.  
The hospitalization summary is negative for complaints or 
findings of heart disease or hypertension.  

Also obtained by the RO were follow-up outpatient treatment 
records from Carswell Air Force Base Hospital, dated from 
June 1980 to January 1983.  In pertinent part, these records 
show that at an October 1981 thyroid evaluation, the 
veteran's blood pressure was 142/100.  He was seen for a 
blood pressure check the following month and was again noted 
to have elevated blood pressure readings of 176/104 and 
140/98.  The veteran reported that he had never been under 
treatment for hypertension with medication before.  The 
assessment was possible hypertension.  A low sodium diet was 
recommended.  At a follow-up examination in December 1981, it 
was noted that regular checks of the veteran's blood pressure 
had been around 140/90.  The assessment was borderline 
hypertension, responding to decreased sodium diet.  In April 
1982, blood pressure checks revealed readings of 144/90, 
154/90, and 160/100.  The diagnosis was hypertension.  
Subsequent records show continued notations of hypertension.  
An electrocardiogram performed in January 1983 was normal.  

In May 1983, the veteran was afforded a VA medical 
examination at which he reported that he had been diagnosed 
as having lung cancer in 1980.  He also reported that he was 
currently under treatment for hypertension.  Examination of 
the chest was normal, but for a surgical scar from the 1980 
lobectomy.  A blood pressure reading of 140/100 was recorded.  
In addition, a chest X-ray revealed a normal cardiac 
silhouette, with no evidence of congestive heart failure.  
The diagnoses included history of hypertension and 
hypothyroidism, under therapy.  

In March 1990, the veteran requested reopening of his claim 
of service connection for residuals of lung cancer.  His 
application is negative for notations of hypertension or 
heart disease.  In connection with his claim, the RO obtained 
a June 1989 VA clinical record showing that the veteran had 
been seen for an annual examination.  It was noted that he 
had had undergone a lobectomy 9 years prior and had not 
smoked since that time.  The veteran's blood pressure was 
140/90 and a chest X-ray showed no pertinent abnormalities.  
The veteran was advised to return to the clinic in one year.  

In October 1993, the veteran requested reopening of his claim 
of service connection for residuals of lung cancer.  His 
application is negative for notations of hypertension or 
heart disease.  In connection with his claim, the RO obtained 
a January 1994 VA clinical record showing that the veteran 
had been seen for an annual examination.  It was noted that 
he had had undergone a lobectomy 13 years prior and had no 
complaints.  The veteran's blood pressure was 143/66 and a 
chest X-ray showed no changes from the previous examination.  
The veteran was advised to return to the clinic in one year.  

In a December 1993 rating decision, the RO granted service 
connection for residuals of lung cancer, under authority 
granted by the Agent Orange Act of 1991, based on presumed 
Agent Orange exposure during the veteran's Vietnam service.  

In April 1995, the veteran filed claims of service connection 
for numerous disabilities, including hypertension and a heart 
disability.  

In support of his claim, he submitted copies of his medical 
records from private physicians, as well as from Carswell Air 
Force Base.  These records, dated from November 1976 to 
October 1994 show that beginning in November 1981, the 
veteran was noted to have elevated blood pressure and was 
diagnosed as having hypertension.  Records prior to that time 
are negative for notations of hypertension.  Records dated 
subsequent to November 1981 show continued treatment for 
hypertension.  These records, however, are negative for 
notations of a chronic heart disability.  Chest X-rays 
performed during this period were consistently negative for 
any cardiac abnormality.  

In April 1996, the veteran was afforded a VA general medical 
examination.  The veteran reported that he had never been 
diagnosed as having a heart disorder, although he claimed to 
have had hypertension since 1972.  After examining the 
veteran, the diagnoses included essential hypertension, well 
controlled with medication.  The examiner indicated that the 
veteran was examined for a heart disability, but exhibited no 
cardiac symptoms.  The examiner indicated that the veteran's 
heart was clinically normal.  

In a June 1996 rating decision, the RO denied service 
connection for hypertension, noting that the disorder had not 
been shown in service or within the first post-service year 
and was not shown to be related to the veteran's active 
service.  In addition, the RO denied service connection for a 
heart disability, noting that the record did not show the 
veteran currently had such a disorder. 

The veteran duly appealed the RO's determination.  He veteran 
argued that service connection for hypertension was warranted 
as his blood pressure readings had increased during service.  
He also claimed that he had been placed on blood pressure 
medication within one year of retirement by physicians at 
William Beaumont Army Hospital.  The veteran also argued that 
service connection for a heart disability was warranted in 
light of the service medical records showing abnormal 
electrocardiogram findings.  

The veteran again underwent VA medical examination in April 
1999.  He denied symptoms of angina and shortness of breath.  
No pertinent abnormalities were identified on clinical 
evaluation.  The examiner indicated that he had reviewed the 
veteran's claims folders, including his service medical 
records.  He noted that although the veteran felt that his 
blood pressure readings had steadily increased during his 
period of active duty, a review of these readings showed that 
they were well within normal limits.  The diagnosis was 
essential hypertension, well controlled with medication.  The 
examiner commented that although the veteran claimed to have 
been treated for hypertension within the first post-service 
year, the earliest documentation of record of hypertension 
was in 1981.  The examiner further noted that hospitalization 
records from 1980 corresponding to the veteran's lung surgery 
contained no indication for hypertension, including any 
notation of medication for hypertension.  With respect to the 
claimed heart disease, the examiner noted that veteran's 
heart was clinically normal.  He indicated that the service 
medical records did not show that the veteran had been 
diagnosed as having an organic heart disorder.  He commented 
that the abnormal electrocardiogram findings noted in the 
service medical records were not diagnostic of organic heart 
disease.  Moreover, the examiner noted that the veteran had 
not been diagnosed as having any heart disability to date.  

The veteran again underwent VA medical examination in July 
2000.  He reported that he was first diagnosed as having 
hypertension shortly after returning from Vietnam in 1970.  
He indicated that he was prescribed medication from the 
William Beaumont Army Hospital and continued to receive the 
medication after his retirement from active duty.  The 
veteran indicated that he had never been diagnosed as having 
a heart disability.  The diagnosis was essential 
hypertension, well controlled with medication.  The examiner 
indicated that his last review of the veteran's records in 
1999 had shown no indication of hypertension in service or 
within the first post-service year.  He noted that unless 
records from William Beaumont Army Hospital showing 
hypertension within the first post-service year could be 
located, he would be unable to provide an opinion as to the 
date of onset of the veteran's hypertension.  

Additional VA clinical records, dated to June 2001 show 
continued treatment for hypertension.  No heart disability, 
however, was diagnosed.  

II.  Laws and Regulations

Service connection may be granted for disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304, 3.306 (2003).

Where a veteran served ninety days or more during a period of 
war and certain chronic diseases, including cardiovascular-
renal disease and valvular heart disease, become manifest to 
a degree of 10 percent within one year from date of 
termination of such service, such disease shall be presumed 
to have been incurred in service even though there is no 
evidence of such disease during the period of service.  This 
presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 
C.F.R. §§ 3.307, 3.309 (2003). 

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Continuity of symptomatology is required where 
the condition noted during service is not, in fact, shown to 
be chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2003).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2002).

In claims for VA benefits, VA shall consider all information 
and lay and medical evidence of record in a case before the 
Secretary with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C. 
§ 5107(b) (West 2002); see also Gilbert v. Derwinski, 1 Vet. 
App. 49, 55 (1990) (holding that a claimant need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail).

III.  Analysis

In this case, the veteran argues that service connection for 
a heart disability is warranted, as his service medical 
records contain abnormal electrocardiogram findings.  

As set forth above, the veteran's service medical records do, 
indeed, contain notations of abnormalities on 
electrocardiograms.  Nonetheless, as explained by the VA 
physician in April 1999, such findings are not diagnostic of 
a heart disability.  In that regard, the veteran's service 
medical records show that his heart was normal after repeated 
evaluations, including at his May 1972 military separation 
medical examination.  

In addition, the Board notes that the post-service medical 
evidence of record contains absolutely no indication that the 
veteran currently has a heart disability, nor does the 
veteran contend that he currently has a heart disability.  
Indeed, he was examined by VA in April 1996, April 1999, and 
July 2000.  On all three occasions, the examiners clearly 
stated that the veteran's heart was clinically normal.  
Moreover, in April 1999, the examiner reviewed the veteran's 
medical record and indicated that they did not show that the 
veteran had been diagnosed as having an organic heart 
disorder in service or thereafter.  Simply, there is no 
medical evidence of record which contains findings of a 
current heart disability.

A claim for service connection for a disability must be 
accompanied by medical evidence that establishes that the 
claimant currently has the claimed disability.  Absent proof 
of a present disability there can be no valid claim.  See 
e.g. Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  The portion of 
the VCAA eliminating the concept of a well-grounded claim did 
not in any way alter the basic statutory requirement that 
there must be a present disability before service connection 
may be granted.  See 38 U.S.C.A. §§ 1110, 1131.

Having carefully examined all evidence of record, the Board 
concludes that the veteran does not currently have a heart 
disability; therefore, service connection is not warranted.  
This is a case where the preponderance of the evidence is 
against the claim and the benefit of the doubt rule is 
inapplicable.  38 U.S.C. § 5107(b)(West 2002); see also 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Entitlement to service connection for heart disease is 
denied.  


REMAND

The veteran also claims entitlement to service connection for 
hypertension.  As set forth above, his service medical 
records are entirely negative for any notations of 
hypertension.  Likewise, the post-service evidence currently 
of record does not show a diagnosis of hypertension until 
November 1981, approximately nine years after the veteran's 
retirement from service.  

The veteran however, has claimed that in 1972, shortly after 
his separation from active service, he was prescribed 
medication for hypertension at the William Beaumont Army 
Medical Center.  He indicated that he continued to receive 
treatment there until November 1975.  

In view of the foregoing, in September 2003, the Board 
remanded the matter and directed the RO to contact the 
National Personnel Records Center and request all available 
clinical records pertaining to the veteran from the William 
Beaumont Army Medical Center from August 1972 to November 
1975.  

Pursuant to the Board's instructions, the RO submitted an 
appropriate request to the NPRC.  In September 2003, the NPRC 
responded that they had searched clinical records for William 
Beaumont Army Hospital "from 01/01/1975 to 12/31/1975," but 
no records were found."

Although no records from 1975 were located, it does not 
appear that the NPRC conducted a search for the remaining 
years of 1972 to 1974.  Unfortunately, therefore, another 
remand is required.  Stegall v. West, 11 Vet. App. 268 (1998) 
(A remand by the Board confers on the claimant, as a matter 
of law, the right to compliance with the remand orders).

Accordingly, this appeal is remanded for the following 
action:

1.  The RO should contact the National 
Personnel Records Center (NPRC) and 
request all available clinical records 
pertaining to the veteran from William 
Beaumont Army Medical Center from August 
1972 to December 1974.  The RO should 
request all available records, both 
inpatient and outpatient.  If no such 
records can be found, or if they have 
been destroyed, the RO should ask for 
specific confirmation of that fact.

2.  After the development requested above 
has been completed, the RO should again 
review the record.  If the benefit sought 
on appeal remains denied, the veteran and 
his representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified, but he has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



____________________________________________
	James L. March
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



